1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10   ZANE HUBBARD,                                    )   1:19-cv-00991-JLT (HC)
                                                      )
11                   Petitioner,                      )   ORDER TRANSFERRING CASE TO THE UNITED
                                                      )   STATES DISTRICT COURT FOR THE
12           vs.                                      )   NORTHERN DISTRICT OF CALIFORNIA
                                                      )
13   CONNIE GIPSON,
                                                      )
14                                                    )
                     Respondent.                      )
15                                                    )

16
17           Petitioner has filed a habeas corpus action pursuant to 28 U.S.C. § 2254, in which it appears he

18   is challenging the conditions of confinement. Petitioner has submitted an application to proceed in

19   forma pauperis; the application has been not been ruled on by this court.

20           The federal venue statute requires that a civil action, other than one based on diversity

21   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all defendants

22   are residents of the State in which the district is located; (2) a judicial district in which a substantial

23   part of the events or omissions giving rise to the claim occurred, or a substantial part of property that is

24   the subject of the action is situated; or (3) if there is no district in which an action may otherwise be

25   brought as provided in this section, any judicial district in which any defendant is subject to the court’s

26   personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In a habeas matter, venue is proper in either the district of conviction or the district of

28   confinement. 28 U.S.C. § 2241(d). In this case, it appears petitioner is challenging the conditions of

                                                           1
1    confinement, and he is presently confined in Salinas Valley State Prison located in the Northern

2    District of California. Whereas here the petitioner attacks the execution of his sentence, as opposed to

3    an attack on the conviction itself, the proper forum in which to review such a claim is the district of

4    confinement. See Dunn v. Henman, 875 F.2d 244, 249 (9th Cir. 1989) (stating, in a 28 U.S.C. § 2241

5    action, that "[t]he proper forum to challenge the execution of a sentence is the district where the

6    prisoner is confined."). Petitioner is confined in Salinas Valley State Prison located in the Northern

7    District of California. Therefore, the petition should have been filed in the United States District

8    Court for the Northern District of California. In the interest of justice, a federal court may transfer a

9    case filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire,

10   512 F.2d 918, 932 (D.C. Cir. 1974).

11          Accordingly, the Court ORDERS that this matter be transferred to the United States District

12   Court for the Northern District of California.

13
14   IT IS SO ORDERED.

15      Dated:     July 28, 2019                                /s/ Jennifer L. Thurston
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
